873 F.2d 1342
51 Fair Empl.Prac.Cas.  458,52 Empl. Prac. Dec. P 39,473Alva GUTIERREZ, Plaintiff-Appellee,v.MUNICIPAL COURT OF THE SOUTHEAST JUDICIAL DISTRICT, COUNTYOF LOS ANGELES, incorrectly sued as "County of Los Angeles,a public entity;  Porter De Debovay;  John W. Bunnett;  andRussell F. Schooling, in their capacity as officials havingauthority to issue personnel rules for employees of theCounty of Los Angeles at the Municipal Court of theSoutheast Judicial District," Defendants-Appellants.Alva GUTIERREZ, Plaintiff-Appellee,v.Porter DE DEBOVAY;  John W. Bunnett;  and Russell F.Schooling, Defendants-Appellants.
Nos. 85-5931, 85-6532 and 86-5888.
United States Court of Appeals,Ninth Circuit.
May 18, 1989.

On Remand from the United States Supreme Court.
Before BROWNING, TANG and REINHARDT, Circuit Judges.

ORDER

1
Pursuant to the order of the Supreme Court, --- U.S. ----, 109 S.Ct. 1736, 104 L.Ed.2d 174 the opinion in this case, reported at 838 F.2d 1031 (9th Cir.1988), is vacated and the appeal is dismissed as moot.  The district court is instructed to dismiss its judgment.  See United States v. Munsingwear, 340 U.S. 36, 71 S.Ct. 104, 95 L.Ed. 36 (1950).